United States Court of Appeals
          For the Eighth Circuit
      ___________________________

              No. 17-2624
      ___________________________

                Mark Wellman

     lllllllllllllllllllllPlaintiff - Appellant

                        v.

          City of Jennings, Missouri

           lllllllllllllllllllllDefendant

          St. Louis County, Missouri

     lllllllllllllllllllllDefendant - Appellee

                  Jeff Fuesting

           lllllllllllllllllllllDefendant

                   Jon Belmar

     lllllllllllllllllllllDefendant - Appellee
                    ____________

  Appeal from United States District Court
for the Eastern District of Missouri - St. Louis
                ____________

          Submitted: April 10, 2018
            Filed: July 26, 2018
               [Unpublished]
               ____________
Before GRUENDER, MELLOY, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       On December 28, 2014, the St. Louis County Police were dispatched to the
home of Mark Wellman after a 911 call indicated Wellman was suicidal, intoxicated,
and armed. Wellman agreed, after a conversation with an officer, to voluntarily
commit himself. At this point, the police seized two firearms from his home. Later,
the police received a request to return to Wellman’s home and retrieve additional
firearms. In total, the police retained more than twenty firearms for safekeeping.

      When a firearm is seized as a part of a suicide intervention in St. Louis County,
the police hold the weapon subject to Special Order 11-334. The Special Order
requires either a writ of replevin or letter from a treating psychologist or psychiatrist
before a firearm may be released. Wellman did not attempt to retrieve his guns using
the procedures outlined in the Special Order.

       Instead, Wellman filed suit, alleging five claims under 42 U.S.C. § 1983 and
two pendant state law claims and seeking the return of his firearms as well as
monetary damages. Wellman and Defendants filed motions for summary judgment,
and the district court1 granted the motion in favor of Defendants. In a separate order,
by consent of the parties, the district court approved the return of Wellman’s firearms.
Wellman appeals two of his § 1983 claims, arguing his Fourth and Fifth Amendment
rights were violated because (1) the police did not have the requisite consent to seize
the firearms and (2) the retention of the firearms constituted an unreasonable seizure.




      1
        The Honorable Rodney W. Sippel, Chief Judge, United States District Court
for the Eastern District of Missouri.

                                          -2-
       After a careful review of the record, viewing the facts in the light most
favorable to Wellman, we conclude the district court properly granted summary
judgment. See Andrews v. Schafer, 888 F.3d 981, 983 (8th Cir. 2018). As the district
court noted, Wellman failed to avail himself of the “meaningful” procedures
available, which would have allowed him to retrieve his firearms. Finding no
constitutional violation, we affirm the district court for the reasons stated in its
decision. See Wellman v. St. Louis Cty., 255 F. Supp. 3d 896 (E.D. Mo. 2017); 8th Cir.
R. 47B.

                       ______________________________




                                         -3-